                   Case 1:20-cv-00016 Document 6 Filed 02/11/21 Page 1 of 2

                                                                                            FILED
                                                                                               Clerk
                                                                                           District Court
 1
                                                                                         FEB 11 2021
 2                           IN THE UNITED STATES DISTRICT COURTfor the Northern Mariana Islands
                             FOR THE NORTHERN MARIANA ISLANDS By________________________
 3                                                                        (Deputy Clerk)
 4
       RED CORAL CORPORATION,                                   Case No. 1:20-CV-00016
 5
                               Petitioner,
 6               vs.
                                                                  DECISION AND ORDER GRANTING
 7     IMPERIAL PACIFIC INTERNATIONAL                              STIPULATION FOR JUDGMENT
       (CNMI), LLC
 8
                              Respondent.
 9

10
            On July 29, 2020, Petitioner Red Coral Corporation (“Red Coral”) petitioned this Court to
11
     compel Respondent Imperial Pacific International (CNMI), LLC (“IPI”) to submit to binding
12
     arbitration in accordance with an arbitration clause within the parties’ residential lease agreement.
13

14
     (ECF No. 1). Pursuant to their stipulated motion (ECF No. 2), the Court ordered the parties to

15   participate in arbitration no later than 45 days following the entry of this Court’s order entered on

16   September 3, 2020 (Order, ECF No. 3). The Court also dismissed the case and directed closure of

17   the case, but retained jurisdiction “to enforce any award, settlement or judgment issued from the

18   aforementioned arbitration or to provide any other Orders as this Court deems appropriate to the
19
     disposition of this matter” as stipulated by the parties. (Order at 2.)
20
            About five months later, on February 10, 2021, the parties filed a stipulation “that judgment
21
     may be entered in favor of [Red Coral] against [IPI], for the total sum of $150,000.00, and together
22
     with interest on the total at a rate of 9% per annum from the date thereof.” While the Court is left
23
     unaware as to the outcome of the arbitration or whether the parties did in fact arbitrate, the Court
24
     nonetheless finds that entry of judgment in accordance with the parties’ stipulated agreement is
25
     appropriate. Furthermore, an award of post-judgment interest at the parties’ contractual rate of 9

                                                  Page 1 of 2
                   Case 1:20-cv-00016 Document 6 Filed 02/11/21 Page 2 of 2




 1   percent instead of the statutory rate mandated by 28 U.S.C. § 1961 is appropriate here because of

 2   the parties’ express agreement to specifically apply a post-interest judgment rate at a specific
 3   amount. See Fidelity Fed. Bank, FSB v. Durga Ma Corp., 387 F.3d 1021, 1023 (9th Cir. 2004)
 4
     (“An exception to § 1961 exists when the parties contractually agree to waive its application.”);
 5
     Citicorp Real Estate, Inc. v. Smith, 155 F.3d 1097, 1107-08 (1998) (concluding that the parties
 6
     contractually waived their right to have post-judgment interest calculated at the federal statutory
 7
     rate where the parties stipulated to a ten-percent interest rate “to the date of entry of judgment and,
 8
     after judgment until collection.”) (emphasis in original); cf. Oreo Corp. v. Winnerman, 642
 9
     F.App’x 751, 755 (9th Cir. 2016) (concluding that the district court abused its discretion on
10

11
     awarding post-interest judgment at the parties’ contractual rate when there was no “specific

12   agreement” “on this specific issue” of post-judgment interest).

13          Based on the foregoing, the Court hereby GRANTS the parties’ Stipulation for Judgment

14   (ECF No. 5). The Clerk of Court is ordered to enter Judgment in favor of Red Coral Corporation

15   against Imperial Pacific International (CNMI), LLC in the amount of One Hundred Fifty Thousand
16
     Dollars ($150,000.00 USD), plus post-judgment interest at a rate of 9% per annum.
17
            IT IS SO ORDERED this 11th day of February, 2021.
18

19
                                                    ______________________________________
20                                                  RAMONA V. MANGLONA
                                                    Chief Judge
21

22

23

24

25



                                                  Page 2 of 2
